Citation Nr: 0028075	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  94-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974, and from June 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, granted 
entitlement to hypertension and assigned a 10 percent 
disability rating effective from the date following the 
veteran's last separation from active service.  

In June 1998 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In March 1999 the Board, inter alia, remanded the issues of 
entitlement to service connection for an acquired psychiatric 
disorder and entitlement to an increased rating for 
hypertension to the RO for additional development.  The issue 
of entitlement to a total disability rating based upon 
individual unemployability was referred to the RO for 
appellate development.

In March 2000 the RO granted entitlement to service 
connection for an adjustment disorder with depressed mood and 
amnestic disorder, not otherwise specified, due to head 
injury.  The RO granted entitlement to a total disability 
rating based upon individual unemployability in April 2000.  
Therefore, the issue listed on the title page of this 
decision is the only issue before the Board for appellate 
review.

The Board notes that no action has been taken to develop the 
issue of entitlement to an increased rating for a post-
traumatic headache disorder which was referred to the RO in 
the March 1999 Board decision.  Based upon a review of the 
claims file the Board finds that correspondence received from 
the veteran on January 21, 1998, may be construed as a notice 
of disagreement from the RO's denial of an increased rating 
in the January 5, 1998, rating decision.  Therefore, this 
matter is addressed in the remand section of this decision.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

In July 1999 the veteran submitted correspondence which 
raised the issue of entitlement to an increased rating for 
his service connected tinnitus disability.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's 
hypertension is manifested by blood pressure readings which 
are predominately less than diastolic blood pressure of 110 
millimeters and systolic blood pressure of 200 millimeters. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective before and after January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was found to 
have mild hypertension in July 1991 during a surgical 
evaluation.  Records show the veteran underwent a 
stapedectomy for injuries sustained in a motor vehicle 
accident.  A November 1991 report noted dizziness of 
undetermined etiology.  A December 1991 hospital report noted 
that the veteran's hypertension was under adequate control 
with medication.  It was also noted that the veteran had 
resolving vertigo of undetermined etiology but possibly 
related to the stapedectomy.

During VA examination in May 1992 the veteran reported 
occasional ankle swelling and stated that he used 
hypertension medication.  The examiner noted blood pressure 
readings of 150/100, sitting, 160/100, reclining, and 
150/104, standing.  The diagnoses included hypertension.

In a July 1992 rating decision, the RO granted entitlement to 
service connection for hypertension.  The RO also granted 
entitlement to service connection for tinnitus, 
labyrinthitis, and right ear hearing loss.

VA outpatient treatment records dated in November 1992 
reported blood pressure readings of 162/98.  A February 1993 
hypertension screening report noted sitting blood pressure 
readings of 155/90, 166/95, and 171/94.  

At his personal hearing in April 1993 the veteran reported he 
took hypertension medication daily and that he experienced 
dizziness.  He stated he received blood pressure readings at 
VA's hypertension clinic and at a local health clinic.

A May 1993 VA hypertension screening report noted sitting 
blood pressure readings of 151/109, 150/103, and 154/100.  A 
May 13, 1993, medical certificate noted blood pressure 
readings of 186/118.

A June 1993 private medical report noted blood pressure 
readings of 190/120 on February 19, 1993, of 220/140 on 
February 20, 1993, and 170/103 on May 17, 1993.  A June 1993 
note reported blood pressure readings of 158/102 had been 
recorded on March 2, 1993.

An August 1993 VA hypertension screening report noted sitting 
blood pressure readings of 139/79, 140/82, and 142/82.  A 
January 1994 hypertension screening report noted sitting 
blood pressure readings of 158/83, 133/76, and 130/76.  

In correspondence dated in June 1994 the veteran reported 
complaints including dizziness and frequent headaches.  

A June 1994 VA hypertension screening report noted sitting 
blood pressure readings of 154/87, 154/87, and 150/77.  A 
July 1994 medical certificate noted blood pressure readings 
of 170/112 at 8:12 AM and 162/108 at 3:30 PM.  

In July 1994 the veteran complained that blood pressure 
readings taken during visits at VA's hypertension clinic were 
inaccurate and that his examiner would not discuss the 
readings with him.  A subsequent examination in July 1994 by 
a VA physician apparently unrelated to the hypertension 
clinic reported blood pressure readings of 145/90.  

A report received from the veteran in June 1994 noted blood 
pressure readings from March 2, 1993, to April 12, 1994, of 
158/102, 152/100, 154/102, 95/76, 180/116, 160/100, 140/90, 
158/90.  

A VA Persian Gulf Registry examination dated in June 1994 
reported blood pressure readings of 158/90.  The diagnoses 
included hypertension, adequately controlled.  

An October 1994 VA hypertension screening report noted 
sitting blood pressure readings of 151/82, 153/78, and 
148/85.  An October 1994 medical certificate noted blood 
pressure readings of 172/104.

A March 1995 VA hypertension screening report noted sitting 
blood pressure readings of 142/88, 135/83, and 137/82.  An 
April 1995 VA outpatient treatment report noted blood 
pressure readings of 144/92 and included a diagnosis of 
hypertension within acceptable control.  An August 1995 
hypertension screening report noted sitting blood pressure 
readings of 142/85, 136/86, and 145/82.  

In an August 1995 rating decision the RO granted entitlement 
to service connection for a post-traumatic headache disorder.  
A disability rating of 10 percent was assigned.

A VA primary care monitoring report noted blood pressure 
readings on September 6, 1995, of 184/110 and 134/94 and on 
November 12,1996, of 132/72 and 137/74.  

VA outpatient treatment records dated in November 1995 
included blood pressure readings of 140/98.  An undated 
report noted re-checked blood pressure readings of 164/100.  
A December 1995 report noted blood pressure readings of 
164/96 and included a diagnosis of hypertension with blood 
pressure readings still elevated.

A private hospital report dated in December 1995 noted blood 
pressure readings of 192/113.  

VA outpatient treatment records dated in April 1996 included 
blood pressure readings of 145/82.  The diagnoses included 
hypertension, controlled.  An August 1996 report noted blood 
pressure readings by machine of 194/108 and manually of 
178/110.  Subsequent readings of 164/100 and 138/94 were also 
reported.  The examiner's assessment included a diagnosis of 
hypertension, which was increased on that date.  An October 
1996 report noted blood pressure readings of 131/72.  A 
November 1996 report noted blood pressure readings of 154/102 
and upon recheck with a large cuff of 132/72 and 137/74.  The 
diagnoses included hypertension, controlled.  

During VA examination in December 1996 the veteran reported 
that he used hypertension medication daily and that he 
followed a low salt diet.  The examiner noted blood pressure 
readings of 154/100 and 140/96, sitting, 140/90, reclining, 
and 140/96, standing.  The diagnoses included hypertension.  

VA outpatient treatment records dated in February 1997 
included blood pressure readings of 150/92.  The diagnoses 
included hypertension, which was not as well controlled as 
usual.  A March 1997 report noted blood pressure readings of 
135/82. A June 1997 report noted blood pressure readings of 
152/110 and 142/96 with a large cuff.  It was noted the 
veteran expressed continued complaints of dizziness.  The 
diagnoses included hypertension, not well controlled on that 
date.  A July 1997 report noted blood pressure readings of 
136/76.

During VA examination in July 1997 the veteran reported a 
history of high blood pressure since he was involved in a 
motor vehicle accident in 1991.  He stated he took 
hypertension medication daily and followed a low salt, low 
cholesterol diet.  The examiner noted blood pressure readings 
of 126/80 and 120/80, sitting, 130/84, reclining, and 134/84, 
standing.  The diagnoses included hypertension.  

At his personal hearing before the undersigned Veterans Law 
Judge the veteran and his spouse expressed their concerns 
that blood pressure readings taken by VA may have been 
inaccurate.  The veteran reported that he took medication 
daily to control his hypertension.  

Correspondence from a private physician dated in May 1999 
summarized the veteran's medical history subsequent to his 
motor vehicle accident during active service and stated that 
depression and hypertension were an obvious consequence of 
his medical problems.  

During VA examination in July 1999 the veteran reported he 
took hypertension medication daily and followed a low salt 
diet.  He stated that his blood pressure readings were up and 
down and complained of constant frontal area sharp and 
throbbing headaches.  He reported he experienced chest pain 
approximately 2 times a month and that he had occasional 
peripheral swelling.  He denied any history of dizziness or 
syncope.  The examiner noted blood pressure readings of 
154/100 and 148/96, sitting, 144/90, reclining, and 150/100, 
standing.  There was no evidence of peripheral edema.  The 
diagnoses included hypertension.


Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Board notes that regulations pertaining to the evaluation 
of diseases affecting the cardiovascular system, including 
hypertension, were revised, effective January 12, 1998.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to January 12, 1998, the Ratings Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Ratings Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.  

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected hypertension is not warranted.  Although medical 
evidence includes report of blood pressure readings with 
diastolic blood pressure of 110 mm or greater and one report 
of systolic blood pressure of 220 mm, the overall evidence 
demonstrates that readings lower than these are predominate.  
The Board further finds that while the accuracy of VA's 
hypertension clinic readings has been questioned the other 
medical evidence of record also demonstrates that readings 
lower than diastolic blood pressure of 110 mm and systolic 
blood pressure of 200 mm are predominate.  

The Board also finds that the evidence does not indicate that 
diastolic blood pressure readings of 110 mm or systolic blood 
pressure readings of 200 mm were predominate at any time 
since the veteran's last separation from active service. 
Therefore, the Board must conclude that an increased or 
"staged" rating for the veteran's service-connected 
hypertension is not warranted under the rating criteria 
effective before or after January 12, 1998.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.


ORDER

Entitlement to an increased rating for hypertension is 
denied.


REMAND

As noted above, the Board finds the veteran has submitted a 
notice of disagreement from the January 1998 rating decision 
which denied entitlement to an increased rating for a post-
traumatic headache disorder.  As a timely notice of 
disagreement has been filed, the Board's jurisdiction has 
been triggered and the issue must be REMANDED so that the RO 
can issue a statement of the case on the underlying claim.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

The RO should issue a statement of the 
case as to the issue of entitlement to an 
increased rating for a post-traumatic 
headache disorder.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his service 
representative the requisite period of 
time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

